Case 1:17-cv-06093-SJB Document 52 Filed 09/13/19 Page 1 of 2 PageID #: 1240



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 KIRK DOUGLAS, individually and on behalf of all
 others similarly situated,
                                                       Civil Action No. 1:17-cv-6093
                               Plaintiffs,

                         vs.
                                                       NOTICE OF MOTION FOR
 ALLIED UNIVERSAL SECURITY SERVICES                    UNOPPOSED PRELIMINARY
 ALLIED BARTON SECURITY SERVICES LLC                   APPROVAL OF AMENDD CLASS
                                                       SETTLEMENT
 and ALLIED SECURITY HOLDING LLC,

                               Defendants.


       PLEASE TAKE NOTICE that, based upon the accompanying Memorandum of Law in

Support of Plaintiff’s Unopposed Motion for Preliminary Approval of the Class Settlement, the

Declaration of Christopher Q. Davis submitted herewith, and all the pleadings and proceedings

heretofore had herein, the undersigned respectfully move this Court, before the Honorable Sanket

J. Bulsara, United States Magistrate Judge, in the United States District Court for the Eastern

District of New York, 225 Cadman Plaza East, Brooklyn, NY 11201, for an order:

              (1) preliminary approving the settlement reached by the parties in this action as

embodied in their Amended Settlement Agreement (the “Amended Settlement” or the “Amended

Settlement Agreement”) submitted herewith;

              (2) provisionally certifying the following settlement classes under Federal Rule of

Civil Procedure 23 in connection with the settlement process:

                      (a) all present and former persons employed as
                          Airport Security Agents, Operation Assistants, or
                          Tour Supervisors at JFK by Defendants at any
                          time between September 1, 2013 and May 28,
                          2019.




                                               1
Case 1:17-cv-06093-SJB Document 52 Filed 09/13/19 Page 2 of 2 PageID #: 1241



              (3) provisionally certifying the following settlement class under the Fair Labor

Standards Act, 29 U.S.C. § 216(b) in connection with the settlement process:

                      (a)     all present and former persons employed as
                            Airport Security Agents, Operation Assistants, or
                            Tour Supervisors at JFK by Defendants at any
                            time between October 18, 2014 and May 28,
                            2019.

              (4) approving the proposed Notice of Class Action Settlement attached to the

Settlement Agreement as Exhibit 1;

              (5) appointing The Law Office of Christopher Q. Davis, PLLC, as Class Counsel;

              (6) appointing RG2 Claims Administration as the Administrator; and

              (7) approving the Parties’ proposed schedule for final settlement approval.

       Please find the Plaintiff’s [Proposed] Order Granting Preliminary Approval and

Settlement Hearing attached to the Settlement Agreement as Exhibit 2. Additionally, attached

hereto as Exhibit A, please find the parties [Proposed] Schedule for Administration of Notices

and Final Settlement Approval, also incorporated by reference into Exhibit 2 of the Settlement

Agreement.

Dated: September 13, 2019
       New York, NY
                                                      THE LAW OFFICE OF
                                                      CHRISTOPHER Q. DAVIS, PPLC


                                                      ___/s/_____________________________
                                                      Christopher Q. Davis, Esq.
                                                      Rachel M. Haskell, Esq.
                                                      225 Broadway, Suite 1803
                                                      New York, New York 10007
                                                      Telephone: (646) 430-7932
                                                      Attorneys’ for Plaintiffs’ and Putative Class




                                                 2
